
	

113 HR 2575 PCS: Save American Workers Act of 2014
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IICalendar No. 350
		113th CONGRESS
		2d Session
		H. R. 2575
		IN THE SENATE OF THE UNITED STATESApril 7, 2014Received and read the first timeApril 8, 2014Read the second time and placed on the calendar
		AN ACT
		To amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a
			 full-time employee for purposes of the employer mandate in the Patient
			 Protection and Affordable Care Act and replace it with 40 hours.
	
	
		1.Short titleThis Act may be cited as the Save American Workers Act of 2014.
		2.Repeal of 30-hour threshold for classification as full-time employee for purposes of the employer
			 mandate in the Patient Protection and Affordable Care Act and replacement
			 with 40 hours
			(a)Full-Time equivalentsParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
				(1)by repealing subparagraph (E), and
				(2)by inserting after subparagraph (D) the following new subparagraph:
					
						(E)Full-time equivalents treated as full-time employeesSolely for purposes of determining whether an employer is an applicable large employer under this
			 paragraph, an employer shall, in addition to the number of full-time
			 employees for any month otherwise determined, include for such month a
			 number of full-time employees determined by dividing the aggregate number
			 of hours of service of employees who are not full-time employees for the
			 month by 174..
				(b)Full-Time employeesParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
				(1)by repealing subparagraph (A), and
				(2)by inserting before subparagraph (B) the following new subparagraph:
					
						(A)In generalThe term full-time employee means, with respect to any month, an employee who is employed on average at least 40 hours of
			 service per week..
				(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
			
	Passed the House of Representatives April 3, 2014.Karen L. Haas,Clerk.
	April 8, 2014Read the second time and placed on the calendar
